                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23110-BLOOM/Louis

CHRISTOPHER MAURICE McDOWELL,

       Plaintiff,

v.

JOSE GONZALEZ and DAVID COLON,

      Defendants.
____________________________________/

                                      OMNIBUS ORDER

       THIS CAUSE is before the Court upon Defendants Jose Gonzalez and David Colon’s

(“Defendants”) Motion to Dismiss the Complaint or, Alternatively, for a More Definite Statement,

ECF No. [21] (“Motion to Dismiss”), and Defendants’ Motion to Stay Discovery and for Relief

from Pretrial Deadlines Pending Ruling on Motion to Dismiss, ECF No. [23] (“Motion to Stay”),

(collectively, “Motions”). Plaintiff Christopher Maurice McDowell (“Plaintiff”) filed responses to

each Motion, ECF Nos. [25] & [26], to which Defendants replied, ECF Nos. [31] & [33]. The

Court has carefully reviewed the Motions, all opposing and supporting submissions, the record in

this case, and the applicable law, and is otherwise fully advised. For the reasons set forth below,

the Motion to Dismiss is granted in part and denied in part; the Motion to Stay is denied as moot.

     I. BACKGROUND

       Pro se Plaintiff initiated this action on July 26, 2019, ECF No. [1] (“Complaint”), which

appears to allege facts surrounding a false arrest, assault, and unlawful detention, against

Defendants Jose Gonzalez, an officer of the Miami-Dade Police Department (“MDPD”), and

David Colon, an MDPD sergeant. See ECF No. [1] at 25. Plaintiff’s Complaint describes incidents
                                                             Case No. 19-cv-23110-BLOOM/Louis


that transpired on March 19, 2019, at a Dunkin’ Donuts. Id. at 4-8. Specifically, Plaintiff alleges

that he entered the Dunkin’ Donuts to purchase coffee and, after repeatedly attempting to purchase

coffee but being denied, engaged in a verbal altercation with the cashier, which ultimately resulted

in Plaintiff being asked to leave the store. Id. at 6-8. Plaintiff was later apprehended by MDPD

officers after they received a complaint alleging that a man had entered Dunkin’ Donuts, stolen

$7.00 out of the tip jar, and fled on foot. Id. at 28-29. The victim positively identified Plaintiff as

the individual who removed the $7.00 from the tip jar. Id. at 29. Accordingly, Plaintiff was

arrested, charged with petit theft, and held in jail overnight until he appeared before a state court

judge, who released him on his own recognizance. Id. at 16-17, 29.

        Plaintiff describes numerous conversations with Officer Gonzalez, during which he

repeatedly stated that he had not stolen any money from the tip jar and that the surveillance cameras

at Dunkin’ Donuts — which, Plaintiff alleges, Officer Gonzalez indicated having already watched

at the time of the arrest — would clearly establish Plaintiff’s innocence. Id. at 10-13. Additionally,

Plaintiff alleges that he was illegally arrested and detained for a crime he did not commit and that,

while being arrested, he was assaulted several times. Id. at 25. However, Plaintiff’s Complaint

does not set forth any of his asserted causes of action or the law under which he brings these causes

of action. See id.

        In the instant Motion to Dismiss, Defendants move for dismissal pursuant to Federal Rule

of Civil Procedure 12(b)(6), based on their qualified immunity, because they had probable cause

to arrest Plaintiff and that Plaintiff has failed to state a claim to support any violation of clearly

established constitutional rights. ECF No. [21] at 1-2. In the alternative, Defendants request that,

pursuant to Federal Rule of Civil Procedure 12(e), the Court order Plaintiff to amend his Complaint

to provide a more definite statement because Defendants are unable to decipher what claims are




                                                  2
                                                              Case No. 19-cv-23110-BLOOM/Louis


asserted or how many claims are asserted. Id. at 3. Moreover, in their Motion to Stay, Defendants

request for this Court to stay all discovery pending the resolution of their qualified immunity

claims in their Motion to Dismiss. ECF No. [23].

    II. LEGAL STANDARD

       A. Motion to Dismiss

       Federal Rule of Civil Procedure 8 requires that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although a complaint “does not need detailed factual allegations,” it must provide “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration

in original) (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

to survive a Rule 12(b)(6) motion, which requests dismissal for “failure to state a claim upon which

relief can be granted.”

       When reviewing a motion under Rule 12(b)(6), a court generally must accept the plaintiff’s

allegations as true and evaluate all plausible inferences derived from those facts in plaintiff’s favor.

Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084 (11th

Cir. 2002). “‘Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys’ and are liberally construed.” Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(quoting Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)). “Yet even in the




                                                   3
                                                             Case No. 19-cv-23110-BLOOM/Louis


case of pro se litigants this leniency does not give a court license to serve as de facto counsel for

a party, or to rewrite an otherwise deficient pleading in order to sustain an action.” Campbell v.

Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (quoting GJR Invs., Inc. v. Cty. Of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)).

       Nonetheless, courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). On

a 12(b) motion, courts are generally limited to the facts contained in the complaint and attached

exhibits, including documents referred to in the complaint that are central to the claim. Wilchombe

v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs.,

Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005) (“[A] document outside the four corners of the

complaint may still be considered if it is central to the plaintiff’s claims and is undisputed in terms

of authenticity.” (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002))).

       B. Motion for a More Definite Statement

       Under Rule 12(e), “a party may move for a more definite statement of a pleading to which

a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). Because courts liberally construe the

pleading standard under Rule 8(a), “a short and plain statement” will be enough, unless, upon

motion, a party establishes that the pleading “is so ambiguous that [they] cannot reasonably”

respond. Betancourt v. Marine Cargo Mgm’t, Inc., 930 F. Supp. 606, 608 (S.D. Fla. 1996).




                                                  4
                                                            Case No. 19-cv-23110-BLOOM/Louis


  III. DISCUSSION

       A. Failure to State a Claim

        Defendants argue that the Court should dismiss Plaintiff’s Complaint because Defendants

are entitled to qualified immunity. ECF No. [21] at 4. “The doctrine of qualified immunity protects

government officials ‘from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). This protection “applies regardless of whether the government official’s error is

‘a mistake of law, a mistake of fact, or a mistake based on mixed questions of law and fact.’” Id.

(quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)). “Because qualified immunity is ‘an

immunity from suit rather than a mere defense to liability,’” the United States Supreme Court has

“stressed the importance of resolving immunity questions at the earliest possible stage in

litigation.” Id. at 231-32 (quoting Mitchell v. Forsyth, 472 U.S. 511 (1985); Hunter v. Bryant, 502

U.S. 224, 227 (1991)).

       When a qualified immunity issue is raised, the Supreme Court has explained that two

factors, which may be addressed in any order, must be proven to overcome a defense of qualified

immunity: (1) “a court must decide whether the facts that a plaintiff has alleged or shown make

out a violation of a constitutional right,” and (2) “the court must decide whether the right at issue

was ‘clearly established’ at the time of defendant’s alleged misconduct.” Id. at 232 (citations

omitted). “Qualified immunity is applicable unless the official’s conduct violated a clearly

established constitutional right.” Id. The determination of whether a government official’s conduct

violated a clearly established right “turns on the ‘objective legal reasonableness of the action,

assessed in light of the legal rules that were clearly established at the time it was taken.’” Id. at




                                                 5
                                                            Case No. 19-cv-23110-BLOOM/Louis


244 (quoting Wilson v. Layne, 526 U.S. 603, 614 (1999)); see also Hope v. Pelzer, 536 U.S. 730,

739 (2002) (“[Q]ualified immunity operates to ensure that before they are subjected to suit, officers

are on notice their conduct is unlawful.”).

        In the instant case, pro se Plaintiff has alleged the facts of his case in his Complaint, but

he has not set forth any clearly delineated legal claims or any legal basis upon which his suit is

based. See ECF No. [1]. Moreover, even under the more lenient pleading standard for pro se

plaintiffs, Bingham, 654 F.3d at 1175, the Court is unable to assess whether Plaintiff only asserts

a single claim for unlawful arrest or multiple, independent claims for unlawful arrest, unlawful

detention, and/or assault. Absent clearer guidance on the precise nature, extent, and legal basis of

Plaintiff’s claims, the Court cannot engage in an analysis on whether Defendants are entitled to

qualified immunity. See Campbell, 760 F.3d at 1168-69. Accordingly, the Court addresses

Defendants’ alternative request for a more definite statement below.

       B. More Definite Statement

       Defendants alternatively request that the Court order Plaintiff to amend his Complaint to

provide a more definite statement under Federal Rule of Civil Procedure 12(e). ECF No. [21] at

14-15. As noted above, the Court concludes that Plaintiff’s Complaint does not allow Defendants

any meaningful opportunity to “discern what he is claiming and frame a responsive pleading.”

Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996). Instead, as is, Plaintiff’s Complaint

is “so vague or ambiguous that [Defendants] cannot reasonably prepare a response.” Fed. R. Civ.

P. 12(e). Therefore, the Court orders Plaintiff to amend his Complaint to provide further

elaboration on what specific legal claims are asserted. Plaintiff must set forth each individual

cause of action in separate, clearly noted counts and must provide the legal grounds and the

facts that support each of the counts alleged. See Fed. R. Civ. P. 8(a) (“Claim for Relief. A




                                                 6
                                                              Case No. 19-cv-23110-BLOOM/Louis


pleading that states a claim for relief must contain: (1) a short and plain statement of the grounds

for the court’s jurisdiction, unless the court already has jurisdiction and the claim needs no new

jurisdictional support; (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought, which may include relief in the alternative

or different types of relief.”).

    IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. Defendants’ Motion to Dismiss, ECF No. [21], is GRANTED in part and DENIED

             in part. Plaintiff shall file an Amended Complaint no later than October 25, 2019.

        2. Defendants’ Motion to Stay, ECF No. [23], is DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 2, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Christopher Maurice McDowell
7870 West Flagler Street
Miami, FL 33144




                                                  7
